United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     November 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41709
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                     FIDEL ROBERTTO VASQUEZ,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Eastern District of Texas
                        (4:04-CR-115-ALL)


Before BARKSDALE, STEWART, AND CLEMENT, Circuit Judges.

PER CURIAM:*

     Fidel Roberto Vasquez appeals the 96-month sentence imposed

following his guilty-plea conviction and sentence for illegal

reentry following deportation in violation of 8 U.S.C. § 1326.

Vasquez contends the district court violated United States v.

Booker, 125 S. Ct. 738 (2005) when it sentenced him pursuant to a

mandatory application of the Sentencing Guidelines. He also claims

the enhancement of his sentence violated the Sixth Amendment




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
because it was based on facts not admitted by him or proven to a

jury.

     As Vasquez concedes, he did not object on these grounds in the

district court.       Therefore, our review is only for plain error.

See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th

Cir.), cert. denied, 2005 WL 1811485 (U.S. 3 Oct. 2005) (No. 05-

5556).    Accordingly, Vasquez must show obvious error that affects

his substantial rights.        See United States v. Mares, 402 F.3d 511,

520 (5th Cir.), cert. denied, 2005 WL 816208 (U.S. 3 Oct. 2005)

(No. 04-9517).

     Before applying this standard, we must address Vasquez’s plea

agreement, which contained a provision waiving the right to appeal

other than for: “(a) any punishment imposed in excess of the

statutory maximum; (b) any upward departure from the guideline

range    deemed     most    applicable       by    the   sentencing   court;   (c)

arithmetic errors in the guidelines calculations; and (d) a claim

of ineffective assistance of counsel”. Vasquez does not explicitly

raise    any   of   these   four   bases      on    appeal,   and   our   precedent

forecloses a claim that a sentence given pursuant to the mandatory

guidelines is an upward departure.                United States v. McKinney, 406
F.3d 744, 746-47 (5th Cir. 2005).

     Neither Vasquez nor the government addresses the effect of the

appeal-waiver, which we may examine sua sponte.                See United States

v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001); United States v.


                                         2
Rhodes, 253 F.3d 800, 804 (5th Cir. 2001) (disregarding waiver

provision where Government expressly declined to rely on it).              In

this instance, we need not do so, because Vasquez’s appeal fails

under the applicable plain error standard of review.

     To establish that a Booker error affects substantial rights,

Vasquez   must   show   the   district   court   would   have   reached    a

significantly different result under an advisory Guidelines system.

Mares, 403 F.3d at 521.       Vasquez fails to point to anything in the

record indicating the district court would have imposed a different

sentence had it known the Sentencing Guidelines were advisory.

Given the lack of any indication in the record that the district

court would have reached a different conclusion, Vasquez has failed

to establish plain error.       See id. at 520-22.

     Counsel are cautioned that future failure to brief the effect

of an appeal-waiver may result in sanctions.

                                                                AFFIRMED




                                     3